Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2018-102346 filed on 5/29/18.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MURAYAMA, US Pub. No.: 2014-0194686; TEZUKA, US Pub. No.: US Pub. No.: 2014-0239188; MIZUNO, US Pub. No.: 2016-0360948) does not teach nor suggest in detail the limitations: 
“An image pickup system comprising: a light source configured to irradiate an object with illumination light; an image pickup apparatus configured to pick up an image of the object; and an information processing apparatus that is connectable with the image pickup apparatus, wherein the image pickup apparatus comprises:  an effective pixel area including a plurality of effective pixels disposed in a two dimensional matrix and each configured to receive light from outside, accumulate the light as electric charge, and output the accumulated electric charge as an image signal; a global reset circuit configured to output a global reset signal for resetting the 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MURAYAMA does not teach or suggest in detail an image pickup system with the ability to temporarily stop and resume at optional 
MURAYAMA discloses an image pickup system that includes a light source to irradiate an object with illumination light.  The prior art also includes an effective pixel area including a plurality of effective pixels disposed in a two-dimensional matrix and each configured to receive light from outside, accumulate the light as electric charge, and output the accumulated electric charge as an image signal.  The prior art also discloses outputting a global reset signal for resetting the electric charge accumulated by the effective pixels and temporarily storing image signals.  Finally, the prior art discloses outputting image signals that are read from a plurality of divided areas.  The closest NPL ZHANG (ZHANG, “A low power CMOS image sensor design for wireless endoscopy capsule”, 2008) is directed towards the inventive concept of an endoscope containing a CMOS exposure control feature with regards to low power consumption. The prior art however is silent as to at least determining based on the brightness 
Whereas, as stated above, Applicant’s claimed invention includes an image pickup system with the ability to temporarily stop and resume at optional timings, reading of an electric charge that is accumulated by effective pixels included in each of a plurality of divided areas into which the effective pixel area is divided. The invention further claims detecting brightness of an object based that on image signals and the output the brightness detection signal, determining based on the brightness detection signal, the number of the plurality of divided areas, and the inclusion of timing of reading the electric charge accumulated by the effective pixels included in each of the plurality of divided area and a timing of outputting the global reset signal.  Finally, claimed invention recites when determining the number of the plurality of divided areas, performing control to increase the number of divided areas as the brightness of the object increases, based on the brightness detection signal. 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen M. Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481